Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-12-00863-CV

                        SEABRIGHT INSURANCE COMPANY,
                                    Appellant

                                             v.

              Maximina LOPEZ, Beneficiary of Candelario Lopez, Deceased,
                                     Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC 08-484
                        Honorable Ana Lisa Garza, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ORDERED that appellee Maximina Lopez, Beneficiary of Candelario Lopez,
deceased, recover her costs of this appeal from appellant Seabright Insurance Company.

      SIGNED January 29, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice